Exhibit 10.3
Execution Copy

FIFTH AMENDED AND RESTATED PURCHASE AGREEMENT
This FIFTH AMENDED AND RESTATED PURCHASE AGREEMENT (this “Agreement”), dated as
of January 30, 2015, is by and among DIAMOND RESORTS FINANCE HOLDING COMPANY, a
Delaware corporation (the “Seller”), and DIAMOND RESORTS DEPOSITOR 2008 LLC, a
Delaware limited liability company (the “Depositor”), and their respective
permitted successors and assigns, and hereby amends and restates in its entirety
that certain fourth amended and restated purchase agreement, dated as of April
1, 2013 (the “4th A/R Purchase Agreement”) , among the parties hereto, which
amended and restated in its entirety that certain third amended and restated
purchase agreement, dated as of October 1, 2011 (the “3rd A/R Purchase
Agreement”), among the parties thereto, which amended and restated in its
entirety that certain second amended and restated purchase agreement, dated as
of August 31, 2010 (the “2nd A/R Purchase Agreement”), among the parties hereto,
which amended and restated in its entirety that certain purchase agreement,
dated as of July 16, 2010 (the “A/R Purchase Agreement”), among the parties
thereto, which amended and restated in its entirety that certain purchase
agreement, dated as of November 3, 2008 (the “Original Purchase Agreement” and
together with the A/R Purchase Agreement, the 2nd A/R Purchase Agreement, the
3rd A/R Purchase Agreement and the 4th A/R Purchase Agreement, the “Original
Purchase Agreements”), among the parties thereto.
W I T N E S S E T H:
WHEREAS, the parties hereto desire to amend and restate in its entirety the 4th
A/R Purchase Agreement as provided herein, and all actions required to do so
under the 4th A/R Purchase Agreement have been taken;
WHEREAS, pursuant to the Original Purchase Agreements, the Seller had sold and
Depositor had purchased Timeshare Loans and from time to time, in accordance
with the terms hereof;
WHEREAS, pursuant to the terms hereof, the Seller will sell and the Depositor
will purchase Timeshare Loans;
WHEREAS, pursuant to the terms hereof, the Seller may, and in certain
circumstances, will be required to, provide Qualified Substitute Timeshare Loans
for Timeshare Loans previously sold to the Depositor hereunder (including, for
the avoidance of doubt, Timeshare Loans sold to the Depositor under the Original
Purchase Agreements);
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
SECTION 1.Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in the Sixth Amended and Restated
Standard Definitions (the “Standard Definitions”) attached as Annex A to that
certain sixth amended and restated indenture, dated as of January 30, 2015, by
and among Diamond Resorts Issuer 2008 LLC as issuer, Diamond Resorts Financial
Services, Inc. as servicer, Credit Suisse AG, New York Branch as

KL2 2882246.3

--------------------------------------------------------------------------------




administrative agent and Wells Fargo Bank, National Association as indenture
trustee, custodian and back-up servicer (the “Indenture”). To the extent that
the Standard Definitions attached to the Indenture are further amended from time
to time in accordance with the terms of the Indenture, such amended Standard
Definitions shall apply to and be incorporated in this Agreement by reference as
though attached hereto.
SECTION 2.    Acquisition of Timeshare Loans.
(a)    Timeshare Loans. On each Funding Date or Transfer Date, as the case may
be, in return for the Timeshare Loan Acquisition Price for each Timeshare Loan
to be sold on such Funding Date, the Seller does hereby sell, transfer, assign
and grant to the Depositor, without recourse (except as provided in Section 6
and Section 8 hereof), all of the Seller’s right, title and interest in and to:
(i) each Timeshare Loan listed on the related Borrowing Notice, (ii) the
Receivables in respect of such Timeshare Loans due after the related Cut-Off
Date, (iii) the related Timeshare Loan Documents, (iv) all Related Security in
respect of each such Timeshare Loan, (v) the rights and remedies of the Seller
under the distribution and assignment agreements, contribution and assignment
agreements and such other assignments, bills of sale and other transfer
documents executed and delivered in connection with the sale and transfer of
such Timeshare Loans, and (vi) all income, payments, proceeds and other benefits
and rights related to any of the foregoing (the property described in the
foregoing clauses (i) through (vi) being referred to as the “Conveyed Timeshare
Property”). Upon such sale, the ownership of each such Timeshare Loan and all
collections allocable to principal and interest thereon due after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 2(a) shall immediately vest in the Depositor, its
successors and assigns. The Seller shall not take any action inconsistent with
such ownership nor claim any ownership interest in any Timeshare Loan for any
purpose whatsoever other than for consolidated financial and federal and state
income tax reporting.
(b)    Delivery of Timeshare Loan Documents. In connection with the sale,
transfer, assignment and conveyance of the Timeshare Loans hereunder, the
Depositor hereby directs the Seller and the Seller hereby agrees to deliver or
cause to be delivered, at least five Business Days prior to each Funding Date or
Transfer Date, as the case may be, to the Custodian, all related Timeshare Loan
Files and to the Servicer all related Timeshare Loan Servicing Files.
(c)    Collections. The Seller shall deposit or cause to be deposited all
collections in respect of Timeshare Loans conveyed hereunder that are received
by it on or after the related Cut-Off Date in the Collection Account.
(d)    No Further Obligations. Based on the Seller’s representation and warranty
in clause (mm) of Schedule I, neither the Depositor nor any subsequent assignee
of the Depositor shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Depositor or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. It is the intention
of the parties hereto that no such obligation

2
KL2 2882246.3

--------------------------------------------------------------------------------




or liability is being assumed by the Depositor or any subsequent assignee
herewith and any such obligation or liability is hereby expressly disclaimed.
SECTION 3.    Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale by the Seller to the
Depositor and not a loan secured by such Timeshare Loans. In the event, however,
that a court of competent jurisdiction were to hold that any such transfer
constitutes a loan and not a sale, it is the intention of the parties hereto
that (i) the Seller shall be deemed to have Granted and does hereby Grant to the
Depositor as of the date hereof a first priority perfected security interest in
all of the Seller’s right, title and interest in, to and under, whether now
owned or existing or hereafter acquired or arising, the Conveyed Timeshare
Property specified in Section 2 hereof and the proceeds thereof, and (ii) this
Agreement shall constitute a security agreement under applicable law. In the
event of the characterization of any such transfer as a loan, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that: (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.
The characterization of the Seller as “debtor” and the Depositor as “secured
party” in any financing statement required hereunder is solely for protective
purposes and shall in no way be construed as being contrary to the intent of the
parties that this transaction be treated as a sale to the Depositor of the
Seller’s entire right, title and interest in and to the Conveyed Timeshare
Property.
SECTION 4.    Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Depositor to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:
(a)    With respect to each Funding Date and each Transfer Date, all
representations and warranties of the Seller contained in Section 5(a) hereof
shall be true and correct on the related Funding Date or Transfer Date, as the
case may be, as if made on such date, and all representations and warranties as
to the Timeshare Loans contained in Section 5(b) and all information provided in
the Schedule of Timeshare Loans in respect of

3
KL2 2882246.3

--------------------------------------------------------------------------------




the Timeshare Loans (including the Qualified Substitute Timeshare Loans conveyed
on such Transfer Date) shall be true and correct on the related Funding Date or
Transfer Date, as the case may be.
(b)    On or prior to the Closing Date, a Funding Date or a Transfer Date, as
the case may be, the Seller shall have delivered or shall have caused the
delivery of (i) the related Timeshare Loan Files to the Custodian and the
Custodian shall have delivered a Trust Receipt therefor pursuant to the
Custodial Agreement, (ii) the Timeshare Loan Servicing Files to the Servicer,
and (iii) an updated Schedule of Timeshare Loans to the Custodian, the Servicer,
the Depositor, the Indenture Trustee and the Administrative Agent.
(c)    Each transfer, assignment, sale and grant shall be evidenced by a
transfer certificate in the form attached hereto as Exhibit B. The Seller shall
have delivered or caused to be delivered all other information theretofore
required or reasonably requested by the Depositor to be delivered by the Seller
or performed or caused to be performed all other obligations required to be
performed as of the Closing Date, Funding Date or Transfer Date, as the case may
be, including all filings, recordings and/or registrations as may be necessary
in the opinion of the Depositor to establish and preserve the right, title and
interest of the Depositor in the related Timeshare Loans.
(d)    On the related Funding Date, the Indenture shall be in full force and
effect and no Funding Termination Event shall have occurred and is continuing.
(e)    Each of the conditions precedent to a Borrowing under the Indenture and
the Note Funding Agreement shall have been satisfied.
(f)    Each Timeshare Loan conveyed on a Funding Date shall be an Eligible
Timeshare Loan.
(g)    Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.
(h)    The Seller shall have delivered such other certificates and opinions as
shall be reasonably requested by the Depositor or its assignee.
SECTION 5.    Representations and Warranties and Certain Covenants of the
Seller.
(a)    The Seller represents and warrants to the Depositor as of the Amendment
Closing Date and on each Funding Date and Transfer Date (with respect to any
Timeshare Loans or Qualified Substitute Timeshare Loans transferred on such
Funding Date or Transfer Date) as follows:
(i)    Due Incorporation; Valid Existence; Good Standing. The Seller is a
corporation duly organized and validly existing in good standing under

4
KL2 2882246.3

--------------------------------------------------------------------------------




the laws of the State of Delaware; and is duly qualified to do business as a
foreign company and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under this Agreement makes such qualification necessary, except
where the failure to be so qualified will not have a material adverse effect on
the business of the Seller or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of any portion of the Conveyed Timeshare Property.
(ii)    Possession of Licenses, Certificates, Franchises and Permits. The Seller
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Conveyed Timeshare Property.
(iii)    Corporate Authority and Power. The Seller has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Seller has all requisite corporate power and authority to
acquire, own, transfer and convey the Conveyed Timeshare Property to the
Depositor.
(iv)    Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by the Seller have been duly authorized,
executed and delivered by the Seller and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against the Seller in accordance with
their respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, or reorganization of the Seller and to general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law. This Agreement constitutes a valid transfer of the Seller’s
interest in the Conveyed Timeshare Property to the Depositor or the valid
creation of a first priority perfected security interest in the Conveyed
Timeshare Property in favor of the Depositor.

5
KL2 2882246.3

--------------------------------------------------------------------------------




(v)    No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which the Seller is a party do not and will not (A) violate any of the
provisions of the certificate of incorporation or by-laws of the Seller, (B)
violate any provision of any law, governmental rule or regulation currently in
effect applicable to the Seller or its properties or by which the Seller or its
properties may be bound or affected, including, without limitation, any bulk
transfer laws, (C) violate any judgment, decree, writ, injunction, award,
determination or order currently in effect applicable to the Seller or its
properties or by which the Seller or its properties are bound or affected, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which the Seller is a party or by which it is bound or (E) result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, mortgage, deed of trust, contract or other
instrument.
(vi)    Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which it is a party or
under the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Conveyed Timeshare Property and the creation of
the security interest of the Depositor therein pursuant to Section 3 hereof.
(vii)    Defaults. The Seller is not in default under any material agreement,
contract, instrument or indenture to which the Seller is a party or by which it
or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Seller, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.
(viii)    No Material Adverse Effect. Since the end of Parents’s most recent,
audited fiscal year, there has been no Material Adverse Effect with respect to
any Diamond Resorts Entity.
(ix)    Insolvency. The Seller will be solvent at all relevant times prior to,
and will not be rendered insolvent by, the transfer of the Conveyed Timeshare
Property hereunder. On the Amendment Closing Date, or a Funding Date or a
Transfer Date, as applicable, the Seller will not engage in any business or
transaction for which any property remaining with the Seller would constitute an
unreasonably small amount of capital.

6
KL2 2882246.3

--------------------------------------------------------------------------------




(x)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Seller’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Seller which, if decided adversely,
would materially and adversely affect (A) the condition (financial or
otherwise), business or operations of the Seller, (B) the ability of the Seller
to perform its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document to which it is a party, (C) any of
the Conveyed Timeshare Property or title of the Seller to any of the Conveyed
Timeshare Property, or (D) the Depositor’s or the Indenture Trustee’s ability to
foreclose or otherwise enforce its rights with respect to any of the Conveyed
Timeshare Property, including without limitation the right to revoke or
otherwise terminate the Right-to-Use Agreements and related Right-to-Use
Interests, and the rights of the Obligors to use and occupy the related
Timeshare Interest.
(xi)    Information. No document, certificate or report furnished or required to
be furnished by or on behalf of the Seller pursuant to this Agreement, in its
capacity as the Seller, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Seller which, individually or in the aggregate,
materially adversely affect, or which (aside from general economic trends) may
reasonably be expected to materially adversely affect in the future, the
financial condition or assets or business of the Seller, or which may impair the
ability of the Seller to perform its obligations under this Agreement and any
other Transaction Document to which it is a party, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Depositor by or on behalf of the Seller pursuant hereto or thereto specifically
for use in connection with the transactions contemplated hereby or thereby.
(xii)    Foreign Tax Liability. The Seller is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Seller concerning a withholding or other
foreign tax liability.
(xiii)    Employee Benefit Plan Liability. As of the Amendment Closing Date and
each Funding Date and Transfer Date, as applicable, (i) no “accumulated funding
deficiency” (as such term is defined under ERISA and the Code), whether or not
waived, exists with respect to any Plan with respect to any plan year beginning
prior to January 1, 2011, and, to the Seller’s knowledge, no event has occurred
or circumstance exists that may result in an accumulated funding deficiency as
of the last day of any plan year beginning prior to January 1, 2011; (ii) no
unpaid “minimum required contribution” (as such term is defined under ERISA and
the Code), whether or not such funding deficiency is waived, exists with respect

7
KL2 2882246.3

--------------------------------------------------------------------------------




to any Plan with respect to any plan year beginning after December 31, 2010,
and, to the Seller’s knowledge, no event has occurred or circumstance exists
that may result in an unpaid minimum required contribution as of the last day of
the plan year beginning after December 31, 2010 of any such Plan; (iii) the
Seller and each of its ERISA Affiliates has made all contributions required
under each Multiemployer Plan to which the Seller or any of its ERISA Affiliates
contributes or in which the Seller or any of its ERISA Affiliates participates
(a “Seller Multiemployer Plan”); and (iv) neither the Seller nor any of its
ERISA Affiliates has withdrawn from any Seller Multiemployer Plan with respect
to which there is any outstanding liability and, to the Seller’s knowledge, no
event has occurred or circumstance exists that presents a risk of the occurrence
of any withdrawal from, or the partition, termination, reorganization or
insolvency of, any Seller Multiemployer Plan that could result in any liability
to the Seller.
(xiv)    Taxes. The Seller has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Depositor. The Seller knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Seller intends to pay all such taxes,
assessments and governmental charges when due.
(xv)    Place of Business. The place of business where the Servicer on behalf of
the Seller keeps its records concerning the Timeshare Loans will be 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place specified by
the Seller by written notice to the Depositor and the Indenture Trustee). The
principal place of business and chief executive office of the Seller is located
at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place
specified by the Seller by written notice to the Depositor and the Indenture
Trustee).
(xvi)    Securities Laws. The Seller is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Seller to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.
(xvii)    Ownership of the Seller. One hundred percent (100%) of the outstanding
capital stock of the Seller is directly owned (both beneficially and of record)
by Diamond Resorts Corporation, a Maryland corporation. Such capital stock is
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire membership interests from the Seller.

8
KL2 2882246.3

--------------------------------------------------------------------------------




(b)    The Seller hereby: (i) represents and warrants that immediately prior to
the transfer of any Timeshare Loan to the Depositor, the Seller had full legal
and equitable title to such Timeshare Loan, free and clear of any liens and
encumbrances, and (ii) makes the representations and warranties contained in
Schedule I hereto with respect to each Timeshare Loan, and certain limited
representations and warranties contained in Schedule II hereto with respect to
the Resorts, such representations and warranties in both clauses (i) and (ii)
for the benefit of the Depositor, the Indenture Trustee for the benefit of the
Noteholders and the Administrative Agent with respect to each Timeshare Loan and
certain Resorts as of the Closing Date, each Funding Date and each Transfer Date
(with respect to the Timeshare Loans and the Qualified Substitute Timeshare
Loans transferred on such Funding Date or Transfer Date), as applicable.
(c)    It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of any Conveyed Timeshare
Property to the Depositor and any assignment of such Conveyed Timeshare Property
by the Depositor to the Indenture Trustee for the benefit of the Noteholders and
shall continue until the Notes are paid in full or otherwise released or
discharged. The Seller acknowledges that it has been advised that the Depositor
intends to assign all of its right, title and interest in and to the Conveyed
Timeshare Property and its rights and remedies under this Agreement to the
Indenture Trustee for the benefit of the Noteholders. The Seller agrees that,
upon any such assignment, the Indenture Trustee may enforce directly, without
joinder of the Depositor (but subject to any defense that the Seller may have
under this Agreement) all rights and remedies hereunder.
(d)    With respect to any representations and warranties contained in Section
5(a) and Section 5(b) hereof, which are made to the Seller’s knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Depositor or any assignee thereof, then notwithstanding the
Seller’s lack of knowledge of the accuracy of such representation and warranty
at the time such representation or warranty was made, such inaccuracy shall be
deemed a breach of such representation or warranty for purposes of the
repurchase or substitution obligations described herein.
SECTION 6.    Repurchases and Substitutions.
(a)    Mandatory Repurchase and Substitution for Breaches of Representations and
Warranties. Upon the receipt of notice by the Seller of a breach of any of the
representations and warranties in Section 5(a) or Section 5(b) hereof which
materially and adversely affects the value of a Timeshare Loan or the interests
of the Depositor or any subsequent assignee of the Depositor (including the
Indenture Trustee for the benefit of the Noteholders) therein, the Seller shall
within 30 days of such notice, cure in all material respects the circumstance or
condition which has caused such representation or warranty to be incorrect or
either: (i) repurchase such Timeshare Loan at the Repurchase Price, or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Timeshare
Loan and pay the related Substitution Shortfall Amount, if any; provided, that
to the extent an

9
KL2 2882246.3

--------------------------------------------------------------------------------




Amortization Event has occurred and is continuing, the Seller shall use its best
efforts to repurchase each Timeshare Loan instead of replacing such Timeshare
Loan.
(b)    Deliberately Omitted.
(c)    Deliberately Omitted.
(d)    Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Depositor hereby directs and the Seller hereby agrees to remit all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts in immediately
available funds to the Indenture Trustee. In the event that more than one
Timeshare Loan is substituted pursuant to Section 6(a) hereof on any Transfer
Date, the Substitution Shortfall Amounts and the Loan Balances of Qualified
Substitute Timeshare Loans shall be calculated on an aggregate basis for all
substitutions made on such Transfer Date.
(e)    Schedule of Timeshare Loans. The Depositor hereby directs, and the Seller
hereby agrees, on each date on which a Timeshare Loan has been repurchased,
purchased or substituted, to provide the Depositor and the Indenture Trustee
with a revised Schedule of Timeshare Loans reflecting the removal and/or
substitution of such Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions of this Agreement.
(f)    Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Seller shall, on each Transfer Date, certify in writing to the Depositor and the
Indenture Trustee that each new Timeshare Loan meets all the criteria of the
definition of “Qualified Substitute Timeshare Loan” and that (i) the Timeshare
Loan Files for such Qualified Substitute Timeshare Loans have been delivered to
the Custodian and (ii) the Timeshare Loan Servicing Files for such Qualified
Substitute Timeshare Loans have been delivered to the Servicer.
(g)    Release. In connection with any repurchase, purchase or substitution of
one or more Timeshare Loans contemplated by this Section 6, upon satisfaction of
the conditions contained in this Section 6, the Depositor shall execute and
deliver such releases and instruments of transfer or assignment presented to it
by the Seller, in each case without recourse, as shall be necessary to vest in
the Seller the legal and beneficial ownership of such Timeshare Loans, provided,
however, that with respect to any release of a Timeshare Loan that is
substituted by a Qualified Substitute Timeshare Loan, the Depositor shall not
execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Administrative Agent and the
Servicer receive a Trust Receipt for such Qualified Substitute Timeshare Loan.
The Depositor shall cause the Custodian to release the related Timeshare Loan
Files to the Seller or its designee and the Servicer to release the related
Timeshare Loan Servicing Files to the Seller or its designee; provided, however,
that with respect to any Timeshare Loan File or Timeshare Loan Servicing File
related to a Timeshare Loan that has been substituted by a Qualified Substitute
Timeshare Loan, the Depositor shall not cause the Custodian and the Servicer to
release the related Timeshare Loan File and the Timeshare Loan Servicing File,
respectively, until the

10
KL2 2882246.3

--------------------------------------------------------------------------------




Administrative Agent and the Servicer receive a Trust Receipt for such Qualified
Substitute Timeshare Loan.
(h)    Sole Remedy. It is understood and agreed that the obligations of the
Seller to repurchase or substitute Timeshare Loans contained in Section 6(a)
hereof and the obligation of the Seller to indemnify pursuant to Section 8
hereof shall constitute the sole remedies for the breaches of any representation
or warranty contained in Section 5(a) or Section 5(b) hereof.
SECTION 7.    Additional Covenants of the Seller. The Seller hereby covenants
and agrees with the Depositor as follows:
(a)    The Seller shall comply in all material respects with all applicable
laws, rules, regulations and orders applicable to it and its business and
properties.
(b)    The Seller shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and, if applicable, all necessary sales finance company licenses.
(c)    On or prior to each Funding Date or a Transfer Date, as applicable, the
Seller shall indicate in its computer files and other records that each
Timeshare Loan has been sold to the Depositor and subsequently pledged to the
Indenture Trustee for the benefit of the Noteholders.
(d)    The Seller shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Depositor and that the Depositor is the owner of such Timeshare Loan and that
such Timeshare Loan has been pledged to the Indenture Trustee for the benefit of
the Noteholders.
(e)    On or prior to the Amendment Closing Date, the Seller shall file or cause
to be filed, at its own expense, financing statements in favor of the Depositor
with respect to the Conveyed Timeshare Property meeting the requirements of
state law in such manner and in such jurisdictions as are necessary or
appropriate to perfect the acquisition of the Conveyed Timeshare Property by the
Depositor from the Seller, and shall deliver file-stamped copies of such
financing statements to the Depositor and the Indenture Trustee for the benefit
of the Noteholders.
(f)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Depositor may reasonably request, to
perfect, protect or more fully evidence the sale of the Timeshare Loans, or to
enable the Depositor to exercise and enforce its rights and remedies hereunder
or under any Timeshare Loan including but not limited to powers of attorney,
Uniform Commercial Code financing statements and assignments of Mortgage and
Right-to-Use Agreements. The Seller hereby appoints the Depositor as
attorney-in-fact, which appointment is coupled with an interest and is therefore

11
KL2 2882246.3

--------------------------------------------------------------------------------




irrevocable, to act on behalf and in the name of the Seller to enforce
obligations of the Seller hereunder.
(g)    Any change in the legal name of the Seller and any use by it of any trade
name, fictitious name, assumed name or “doing business as” name occurring after
the Closing Date shall be promptly disclosed to the Depositor in writing.
(h)    Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Seller shall
promptly disclose to the Depositor, in reasonable detail, the nature of such
breach.
(i)    The Seller shall immediately transfer to the Depositor or its assignee,
as applicable, any payment it receives in respect of the Conveyed Timeshare
Property.
(j)    In the event that the Seller or the Depositor or any assignee of the
Depositor should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of any Conveyed Timeshare Property, on
written demand by the Depositor, or upon the Seller otherwise being given notice
thereof, the Seller shall pay, and otherwise indemnify and hold the Depositor
and any of its assignees harmless, on an after-tax basis, from and against any
and all such transfer taxes.
(k)    The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Conveyed Timeshare Property or the ability of the Seller
to perform its obligations under this Agreement and any of the Transaction
Documents to which it is a party.
(l)    The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Obligor Notes at
the address of the Seller listed herein or, upon 30 days’ prior written notice
to the Depositor and the Indenture Trustee, at any other location in
jurisdictions where all actions reasonably requested by the Depositor to protect
and perfect the interest in the Obligor Notes and Right-to-Use Agreements under
the applicable Uniform Commercial Code have been taken and completed within 10
days of such notice. The Seller also will maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing the Obligor Notes and Right-to-Use Agreements in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all (including, without limitation, records adequate to permit the
daily identification of each Obligor Note and Right-to-Use Agreement) and all
payments made with regard to the related Conveyed Timeshare Property prior to
and on the Closing Date, each Funding Date or each Transfer Date, as applicable.

12
KL2 2882246.3

--------------------------------------------------------------------------------




(m)    The Seller shall authorize and file such continuation statements and any
other documents reasonably requested by the Depositor or which may be required
by law to preserve and protect the interest of the Depositor hereunder in and to
the Conveyed Timeshare Property.
(n)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Depositor may reasonably request, to
perfect, protect or more fully evidence the Conveyed Timeshare Property, or to
enable the Depositor to exercise and enforce its rights and remedies hereunder
or under any of the other Transaction Documents to which it is a party. The
Seller has delivered to the Custodian a Lost Note Affidavit in the form of
Exhibit C hereto in each instance where it is unable to provide a signed
original Obligor Note, and the Depositor agrees that such Lost Note Affidavit
shall be sufficient to satisfy its obligations hereunder.
(o)    The Seller authorizes the Depositor to file continuation statements, and
amendments thereto, relating to the Conveyed Timeshare Property and all payments
made with regard to the Conveyed Timeshare Property without the signature of the
Seller where permitted by law. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
The Depositor confirms that it is not its present intention to file a photocopy
or other reproduction of this Agreement as a financing statement, but reserves
the right to do so if, in its good faith determination, there is at such time no
reasonable alternative remaining to it.
(p)    In the event that the Seller shall have received any insurance proceeds
and such proceeds are not payable to an Obligor, the Seller shall promptly remit
such insurance proceeds to the Indenture Trustee for deposit into the Collection
Account.
SECTION 8.    Indemnification.
(a)    The Seller agrees to indemnify the Depositor, the Issuer, the Indenture
Trustee, the Noteholders, the Administrative Agent and the Purchasers (each an
“Indemnified Party”, collectively, the “Indemnified Parties”) against any and
all claims, losses, liabilities, (including legal fees and related costs) that
such Indemnified Parties may sustain directly or indirectly related to (x) any
inaccuracy or breach of the representations and warranties of the Seller under
Section 5 hereof and (y) a failure by the Seller to perform any of its
obligations under the Transaction Documents (“Indemnified Amounts”) excluding,
however: (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to the Seller for a 60-Day Plus
Delinquent Loan; (iv) Indemnified Amounts attributable to any violation by an
Indemnified Party of any requirement of law related to an Indemnified Party; or
(v) the operation or administration of the Indemnified Party generally and not
related to this Agreement. The Seller shall: (x) promptly notify the Depositor
and the Indenture Trustee if a claim is made by a third party with respect to
this Agreement or the Timeshare Loans, and relating to (i) the failure by the
Seller to perform

13
KL2 2882246.3

--------------------------------------------------------------------------------




its duties in accordance with the terms of this Agreement or (ii) a breach of
the Seller’s representations, covenants and warranties contained in this
Agreement, and (y) assume (with the consent of the related Indemnified Party,
which consent shall not be unreasonably withheld) the defense of any such claim
and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the related Indemnified Party in respect of such claim. If
the Seller shall have made any indemnity payment pursuant to this Section 8 and
the recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller.
(b)    The Seller agrees to pay, and to indemnify, defend and hold harmless the
Depositor, the Issuer, the Indenture Trustee, the Noteholders, the
Administrative Agent and the Purchasers from, any taxes which may at any time be
asserted with respect to, and as of the date of, the transfer of the Conveyed
Timeshare Property to the Depositor hereunder and the further pledge by the
Depositor to the Issuer, including, without limitation, any sales, gross
receipts, general corporation, personal property, privilege or license taxes
(but not including any federal, state or other taxes arising out of the creation
of the Depositor and the issuance of the Notes) and costs, expenses and
reasonable counsel fees in defending against the same, whether arising by reason
of the acts to be performed by the Seller under this Agreement or the Servicer
under the Indenture or imposed against the Depositor, the Issuer, a Noteholder
or otherwise. Notwithstanding any other provision of this Agreement, the
obligation of the Seller under this Section 8(b) shall not terminate upon the
resignation or removal of the Servicer pursuant to the Indenture and shall
survive any termination of this Agreement.
(c)    The obligations of the Seller under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.
SECTION 9.    No Proceedings. The Seller hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Depositor or any Resort, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.
SECTION 10.    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed. To the extent that any
Purchaser which the Administrative Agent has confirmed holds at least a 15%
interest in the Notes shall give written direction to any of the parties hereto
that it wishes to directly receive copies of any notices and other

14
KL2 2882246.3

--------------------------------------------------------------------------------




communications that the Administrative Agent is entitled to receive hereunder,
the parties hereto agree to comply with such direction.
SECTION 11.    No Waiver; Remedies. No failure on the part of the Seller, the
Depositor or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.
SECTION 12.    Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Seller, the Depositor and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Depositor and any of
its assignees. The Depositor may, and intends to, assign all of its rights
hereunder to the Issuer and the Seller consents to any such assignment. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until its termination; provided, however, that the rights and remedies with
respect to any breach of any representation and warranty made by the Seller
pursuant to Section 5 hereof and the repurchase or substitution and
indemnification obligations shall be continuing and shall survive any
termination of this Agreement but such rights and remedies may be enforced only
by the Depositor.
SECTION 13.    Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered hereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of the Administrative Agent on behalf of the Required
Purchasers is given and, to the extent the Notes are rated, confirmation from
the Rating Agencies that such action will not result in a downgrade, withdrawal
or qualification of any rating assigned to the Notes. The Depositor shall
provide the Administrative Agent, the Indenture Trustee, the Noteholders and, to
the extent any Notes are rated, the Rating Agencies with such proposed
modifications, amendments or waivers. Any waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No consent to
or demand by the Seller in any case shall, in itself, entitle it to any other
consent or further notice or demand in similar or other circumstances. The
Seller acknowledges that in connection with the intended assignment by the
Depositor of all of its right, title and interest in and to the Conveyed
Timeshare Property to the Issuer, the Issuer, as Issuer, intends to issue the
Notes, the proceeds of which will be used by the Issuer to purchase the
Timeshare Loans from the Depositor.
SECTION 14.    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire the Conveyed Timeshare
Property, the transactions evidenced hereby

15
KL2 2882246.3

--------------------------------------------------------------------------------




shall constitute a loan and not a purchase and sale, notwithstanding the
otherwise applicable intent of the parties hereto, and the Seller shall be
deemed to have granted to the Depositor as of the date hereof, a first priority
perfected security interest in all of the Seller’s right, title and interest in,
to and under, whether now owned or existing, or hereafter acquired or arising,
the Conveyed Timeshare Property and the related property as described in Section
2 hereof.
SECTION 15.    GOVERNING LAW; CONSENT TO JURISDICTION.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401
OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).
(B)    THE SELLER AND THE DEPOSITOR HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE SELLER AND THE DEPOSITOR EACH HEREBY WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL
AFFECT THE RIGHT OF THE SELLER OR THE DEPOSITOR TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY
ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 16.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 17.    Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof and
deemed an original.
[Signatures on next page]



16
KL2 2882246.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
DIAMOND RESORTS FINANCE HOLDING
COMPANY, as Seller



By:     __/s/ Lillian Luu____________________
    Name:    Lillian Luu
    Title:     Treasurer

    Address:    10600 West Charleston Boulevard
            Las Vegas, Nevada 89135
    Attention:     General Counsel
    Telephone:     702-823-7560
    Facsimile:     702-765-8610
DIAMOND RESORTS DEPOSITOR 2008 LLC,
as Depositor



By:     ____/s/ Lillian Luu____________________
    Name:    Lillian Luu
    Title:     Treasurer

    Address:    10600 West Charleston Boulevard
            Las Vegas, Nevada 89135
    Attention:    General Counsel
    Telephone:     702-823-7560
    Facsimile:     702-765-8610





KL2 2882246.3

--------------------------------------------------------------------------------




Schedule I

Representations and Warranties as to Timeshare Loans
(a)    All federal, state or local laws, rules or regulations, including,
without limitation, those relating to usury, truth-in-lending, real estate
settlement procedure, land sales, the offer and sale of securities, consumer
credit protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Interest have been complied with in
all material respects such that any violation of any such law, rule or
regulation would not impair the collectibility of such Timeshare Loan. The
applicable rescission period for such Timeshare Loan has expired. The Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the transfer, conveyance or assignment of such Timeshare Loan would be
unlawful, void or voidable.
(b)    The Timeshare Loan has cleared escrow.
(c)    The related Obligor has not been released, in whole or in part, from any
of its material obligations in respect of the Timeshare Loan. The applicable
Obligor Note and/or Right-to-Use Agreement has not been satisfied, canceled,
rescinded or subordinated, in whole or in part, and no instrument has been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission. No instrument has been executed that would effect
any such release, satisfaction, cancellation, rescission or subordination.
(d)    The sale of the related Timeshare Interest has not been canceled by the
applicable Obligor or any Originator. Any statutory or other applicable
cancellation or rescission period related to the sale of the Timeshare Interest
has expired. The Timeshare Interest purchased by the applicable Obligor has not
been surrendered in accordance with the terms of the relevant Mortgage or
Purchase Contract.
(e)    Each Mortgage, Purchase Contract, Obligor Note or Right-to-Use Agreement,
and each other document in the related Timeshare Loan File is genuine and the
legal, valid and binding obligation of the applicable Obligor, is enforceable in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law), and is not subject to any dispute, right of setoff,
recoupment, counterclaim, or defense of any kind, whether arising out of
transactions concerning such Timeshare Loan or otherwise, and no such right has
been asserted with respect thereto.
(f)    All of the related Timeshare Loan Servicing Files for such Timeshare Loan
have on or prior to the Funding Date (or the related Transfer Date) been
obtained by the Servicer and all the related Timeshare Loan Files are in the
possession of the Custodian, the Custodian has issued a Trust Receipt (as
defined in the Custodial Agreement) therefor and no Material Exceptions (as
defined in the Custodial Agreement) have been cited by the Custodian.
(g)    The related Obligor Note is payable in United States Dollars.

Schedule I-1
KL2 2882246.3

--------------------------------------------------------------------------------




(h)    The related Obligor has no bona fide claim against any Originator or
affiliate thereof, or any defense, set off or counterclaim.
(i)    Such Timeshare Loan is not more than 30 days delinquent (without giving
effect to any applicable grace period) on any payment of principal or interest
as of the related Cut-Off Date.
(j)    The aggregate amount owing from the related Obligor with respect to all
Timeshare Loans does not exceed $150,000 in the aggregate.
(k)    The related Obligor Note evidences a fully amortizing debt obligation,
which bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon) and is
for a term not exceeding 120 months.
(l)    The related Obligor Note may be prepaid in full without penalty.
(m)    The related Obligor has been instructed to remit all payments to the
Centralized Lockbox Account or such other lockbox account(s) at Approved
Financial Institutions that are subject to a Deposit Account Control Agreement
approved by the Administrative Agent.
(n)    The related Obligor is not (i) a Person (other than an individual) that
is affiliated with or employed by Diamond Resorts Corporation or any of its
Affiliates, including the Servicer, or (ii) a Governmental Authority.
(o)    [Reserved]
(p)    The applicable assignment of Mortgage or Right-to-Use Agreement and the
endorsement of the related Obligor Note constitutes a duly executed, legal,
valid, binding and enforceable assignment or endorsement, as the case may be, of
such related Mortgage, related Right-to-Use Agreement and related Obligor Note,
and all monies due or to become due thereunder, and all proceeds thereof.
(q)    All of the condominium and apartment units related to the Timeshare Loans
in the Resorts are located in buildings whose construction has been completed
and certificate of occupancy has been issued, in the manner required by
applicable state and local laws.
(r)    In the case of an Obligor Note secured by a Mortgage, the related
Timeshare Property constitutes a fee interest in real property at one of the
Resorts. The related Mortgage has been duly filed and recorded with all
appropriate governmental authorities in all jurisdictions in which such related
Mortgage is required to be filed and recorded to create a valid, binding and
enforceable first Lien on the related Timeshare Property and such related
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Seller, to the
extent applicable, is in compliance with such Permitted Liens respecting the
right to the use of such related Timeshare Property. In the case of a
Right-to-Use Agreement related to a Timeshare Loan, the related Timeshare
Property, if any, is an apartment or unit at a Resort and the related
Right-to-Use Agreement grants the related Obligor the right to use and occupy
one or more apartments or units at a Resort. The related Right-to-Use Agreement
has been duly filed and recorded

Schedule I-2
KL2 2882246.3

--------------------------------------------------------------------------------




with all appropriate governmental authorities in all jurisdictions in which such
related Right-to-Use Agreement is required to be filed and recorded to enable
the Depositor and its assigns to enforce the revocation and termination rights
granted in the Right-to-Use Agreement.
(s)    Immediately prior to any transfer contemplated pursuant to this Agreement
of Timeshare Loans from the Seller to the Depositor, the Seller will own full
legal and equitable title to each such Timeshare Loan, free and clear of any
Lien or ownership interest in favor of any other Person. All of the Seller’s
right, title and interest in and to each such Timeshare Loan has been validly
and effectively transferred to the Seller pursuant to the Purchase Agreement.
Immediately prior to any transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Seller to the Depositor, the Seller will own full legal
and equitable title to each such Timeshare Loan, free and clear of any Lien or
ownership interest in favor of any other Person. All of the Seller’s right,
title and interest in and to each such Timeshare Loan has been validly and
effectively transferred to the Depositor pursuant to this Agreement.
(t)    The related Mortgage, Right-to-Use Agreement and/or Obligor Note, as the
case may be, contains customary and enforceable provisions so as to render the
rights and remedies of the holder thereof adequate for the practical realization
against the related Timeshare Interest of the benefits of the security interests
or other remedies intended to be provided thereby, including by judicial
foreclosure or other applicable remedies. There is no exemption available to the
related Obligor which would interfere with the mortgagee’s right to foreclose
such related Mortgage, if applicable, or the Transferee’s right to enforce its
revocation and termination rights under the related Right-to-Use Agreement other
than that which may be available under applicable bankruptcy, debt relief,
homestead statutes or the Servicemembers Relief Act or a similar, applicable law
of the country in which a Resort is located if other than the United States.
(u)    The Timeshare Loan is not and has not been secured by any collateral
except the Lien of the related Mortgage or rights and remedies in the related
Right-to-Use Agreement and Right-to-Use Interest, as the case may be.
(v)    Such Timeshare Loan, if secured by a Mortgage, is covered by a form of
lender’s title insurance policy or commitment issued by a title insurer
qualified to do business in the jurisdiction where the related Timeshare
Property is located, insuring the applicable Originator and its successors and
assigns as to the first priority Lien of the related Mortgage in an amount equal
to the Loan Balance of such Timeshare Loan at origination. Such lender’s title
insurance policy, if actually issued, is in full force and effect. No claims
have been made under such lender’s title insurance policy, if any, and no prior
holder of such Timeshare Loan, including the applicable Originator, has done or
omitted to do anything which would impair the coverage of such lender’s title
insurance policy.
(w)    Interest is calculated on each Timeshare Loan on a simple interest basis.
(x)    The proceeds of each Timeshare Loan have been fully disbursed and no
Timeshare Loan requires any additional performance by any Person.

Schedule I-3
KL2 2882246.3

--------------------------------------------------------------------------------




(y)    The terms of each Mortgage, Right-to-Use Agreement and Obligor Note have
not been modified in any material respect.
(z)    Each Timeshare Loan secured by a Mortgage is principally and directly
secured by an interest in real property.
(aa)    Each Timeshare Loan secured by a Mortgage requires the Obligor to pay
all taxes, insurance premiums and maintenance costs with respect to the related
Timeshare Property. Each Timeshare Loan secured by a Right-to-Use Agreement
requires the Obligor to pay all maintenance costs with respect to the related
Timeshare Property. There are no delinquent taxes, ground rents, water charges,
sewer rents, or assessments outstanding with respect to any of the Timeshare
Properties, nor any other material outstanding Liens affecting the Timeshare
Properties, other than Permitted Liens.
(bb)    No consent, approval, order or authorization of, and no filing with or
notice to, any court or governmental authority in respect of any Obligor is
required which has not been obtained in connection with the transfer of any
Timeshare Loans to the Seller or the Depositor or in connection with the pledge
of any Timeshare Loans to the Indenture Trustee.
(cc)    No selection procedures reasonably believed by the Seller to be adverse
to the Noteholders were utilized in selecting any Timeshare Loans.
(dd)    Each Obligor Note constitutes an “instrument” under the Uniform
Commercial Code of the jurisdiction in which such Obligor Note will at all times
be located. Each Timeshare Loan which is not evidenced by an Obligor Note
constitutes either “tangible chattel paper” or a “payment intangible” within the
meaning of the Uniform Commercial Code in which such tangible chattel paper is
located, in the case of tangible chattel paper, or within the meaning of the
Uniform Commercial Code of the State of Delaware in the case of a payment
intangible. There is no more than one original executed copy of each Obligor
Note or each Right-to-Use Agreement.
(ee)    A minimum down payment of 10% of the sale price of the Timeshare
Interest securing such Timeshare Loan has been duly paid, in cash (which cash
down payment may, in the case of an Upgraded Timeshare Loan, be represented by
the difference between the sale price and principal payments on such Timeshare
Loan since its date of origination), by the related Obligor.
(ff)    The related Obligor has not previously had any portion of a scheduled
payment delinquent for more than 180 days on a Timeshare Loan.
(gg)    The Timeshare Loan was originated in compliance with Underwriting
Guidelines attached hereto as Exhibit D (as such Underwriting Guidelines may be
amended from time to time in the manner provided for by the Transaction
Documents).
(hh)    Such Timeshare Loan is not more than 30 or more days’ delinquent in
making the first scheduled payment, unless the applicable Obligor has thereafter
made at least six consecutive monthly payments on a timely basis.

Schedule I-4
KL2 2882246.3

--------------------------------------------------------------------------------




(ii)    The Local Counsel Opinion Requirement with respect to the related Resort
or Collection has been satisfied.
(jj)    With respect to any Right-to-Use Loan (other than Right-to-Use Loans
related to the Cabo Azul Collection), all Timeshare Property and other real
estate interests supporting the Points available to be sold are (i) titled in
the name of the Collection Trustee, Collection Association or third-party
trustee and held in trust, free and clear of any lien or ownership interest in
favor of any other person, (ii) covered by a title insurance policy issued by a
title insurer qualified to do business in the jurisdiction where such Timeshare
Property or other real estate interest is located and (iii) is related to a
Collection. With respect to any Right-to-Use related to the Cabo Azul
Collection, all Timeshare Property and other real estate interests supporting
the Points available to be sold are (i) owned by the Cabo Developer, as
evidenced by its beneficial interest in a Mexican land trust subject to the
terms of the Cabo Azul Collection documents, (ii) covered by a title insurance
policy issued by a title insurer qualified to do business in Mexico and (iii) is
related to the Cabo Azul Collection.
(kk)    With respect to any Right-to-Use Loan, none of the related Collection
Developer, Collection Trustee and/or Collection Association is in default under
the related Collection Trust Agreement or has caused the ratio of Points to
available intervals or units to fall below required levels.
(ll)    [Reserved].
(mm)    No holder of the Timeshare Loan has any existing or future obligations
or liabilities with respect to such Timeshare Loan or the related Obligor.
(nn)    The related Obligor has a FICO score of at least 550.
(oo)    The Timeshare Loan does not, when aggregated with all other Timeshare
Loans conveyed on the Funding Date or Transfer Date, as applicable, and the
other Borrowing Base Loans, cause any of the following to fail to be true:
(i)    the weighted average FICO score of the related Obligors with a FICO score
is at least 700.
(ii)    the Weighted Average Timeshare Loan Coupon of the Borrowing Base Loans
is equal to or greater than 13.50%.
(pp)    The Timeshare Loan is not related to an installment sale contract or
contract for deed.
(qq)    The Timeshare Loan is not a Mortgage Loan.



Schedule I-5
KL2 2882246.3

--------------------------------------------------------------------------------




Schedule II

Representations and Warranties as to Resorts
(a)    Timeshare Interests.
(i)    The sale, offering for sale and financing of Timeshare Interests (A) do
not constitute the sale, or the offering for sale, of securities subject to
registration requirements of the Securities Act or any state or foreign
securities laws, (B) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate Timeshare Laws or any other law of any
state or foreign country in which sales or solicitation of Timeshare Interests
occur and (C) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate any consumer credit or usury laws of
any state or foreign country in which sales or solicitations of Timeshare
Interests occur. Except to the extent that any such failure(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have not failed to make
or cause to be made any registrations or declarations with any Governmental
Authority necessary to the ownership of the Resorts or to the conduct of their
business, including laws and regulations applicable to their business and
activities, the operation of the Resorts and the sale, or offering for sale, of
Timeshare Interests. Except to the extent that any such noncompliance, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have, to the extent
required by their activities and businesses, complied with all laws and
regulations applicable to their businesses and activities.
(ii)    Schedule III (II(a)(ii)) hereto sets forth, with respect to each Resort,
(A) the states and countries in which Timeshare Interests with respect to such
Resort are being sold or marketed, (B) if such Resort is a Points Based Resort
and (C) for each Points Based Resort, the trust or other entity that is the
owner of the real property rights with respect to such Resort. The applicable
Diamond Resorts Entity has filed in each jurisdiction in which such filing is a
legal prerequisite to the marketing of the Timeshare Interests therein all
applicable documents with the appropriate Governmental Authorities required to
authorize the sale of Timeshare Interests in such jurisdictions and has
subjected each Resort to certain limitations, restrictions, conditions and
covenants as described in the timeshare declarations and as hereinafter set
forth in accordance with the provisions of any applicable laws, statutes or
regulations (such laws, statutes or regulations and all amendments,
modifications or replacements thereof and successors thereto, and all
regulations and guidelines promulgated thereunder or with respect thereto, now
or hereafter enacted, being hereinafter collectively referred to as the
“Timeshare Laws”), except for any failure to make such filings or any failure to
subject each Resort to certain limitations, restrictions, conditions and
covenants that could that are not reasonably be expected to have a Material
Adverse Effect. All material documents used in connection with the creation of
the Timeshare Interests, the sale of the Timeshare Interests and the operation
of the Resort as a timeshare resort, including, without limitation, the
Declaration (as hereinafter defined), by-laws and rules and regulations of the
homeowner’s association, the management agreement, the form of contract of sale
and deeds, and all other documents used by the Diamond Resorts Entities in
connection with the sale of Timeshare

Schedule II-1
KL2 2882246.3

--------------------------------------------------------------------------------




Interests, and the operation of the Resort as a timeshare resort and the
regulation, management and administration thereof comply with all Timeshare
Laws, except for any non-compliance that could not reasonably be expected to
result in a Material Adverse Effect. As used herein, the term “Declaration”
means the declaration in furtherance of a plan for subjecting the Resort to a
timeshare form of ownership, which Declaration contains covenants, restrictions,
easements, charges and liens and including, without limitation, provisions
regarding the identification of Timeshare Interests and the common areas and the
regulation and governance of the real property comprising the Resort as a
timeshare regime.
(b)    Timeshare Interest Exchange Network. The exchange system operated by
Diamond Resorts International Club, Inc. (d/b/a THE Club) is being operated in
compliance with all applicable Timeshare Laws, except for any non-compliance
that could not reasonably be expected to result in a Material Adverse Effect. To
the extent Diamond Resorts Entities have entered into written agreements with
Resort Condominiums International, LLC, Interval International, Inc. or other
exchange networks, such Diamond Resorts Entities are members and participants
pursuant to validly executed and enforceable written agreements in Resort
Condominiums International, LLC, and/or Interval International, Inc. and/or
other exchange networks, as applicable. Such Diamond Resorts Entities have paid
all fees and other amounts due and owing under such agreements and are not
otherwise in default in any respect thereunder, except to the extent that could
not reasonably be expected to result in a Material Adverse Effect.
(c)    Common Areas. To the extent that Diamond Resorts Entities are obligated
to construct common areas and amenities, the common areas and amenities
appurtenant to sold Timeshare Interests, and the streets and other off-site
improvements contained within the projects, have been completed or a bond
insuring the completion thereof has been obtained, except to the extent that
such failure to complete or post a bond is not reasonably likely to have a
Material Adverse Effect, and such interests in such common areas are free and
clear of all Liens except Permitted Liens.
(d)    Homeowners’ Association, Maintenance Fees and Developer Subsidies. All
homeowners’ association, maintenance fees and/or developer subsidies, as
applicable, required to be paid by any Diamond Resorts Entity and which are past
due have been paid, except to the extent that such past due fees do not exceed
$5,000,000 in the aggregate.
(e)    Condemnation. No condemnation or other proceeding in the nature of
eminent domain has been commenced or, to any Diamond Resorts Entity’s best
knowledge, is threatened or contemplated with respect to all or any portion of
any Resort or for the relocation of roadways providing access to any Resort.
(f)    Utilities and Public Access. Each Resort has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Resort for its respective intended uses. All public
utilities necessary to the full use and enjoyment of each Resort for are located
either in the public right-of-way abutting such Resort (which are connected so
as to serve such Resort without passing over the property) or in recorded
easements serving such Resort for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

Schedule II-2
KL2 2882246.3

--------------------------------------------------------------------------------




(g)    Use of Property. Each Resort is used exclusively as a timeshare resort,
hotel and/or other appurtenant and related uses.
(h)    Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of
each Resort as a timeshare resort or hotel (collectively, the “Licenses”), have
been obtained and are in full force and effect. Each applicable Diamond Resorts
Entity shall keep and maintain all Licenses necessary for the operation of each
Resort as a timeshare resort. The use being made of each Resort is in conformity
with the certificate of occupancy issued for such Resort.
(i)    Flood Zone. None of the improvements on any Resort are located in an area
as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, flood insurance in commercially
reasonable amounts is in full force and effect with respect to each Resort.
(j)    Physical Condition. Except as set forth on Schedule III (II-(j)), each
Resort, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists on the Closing Date or any Transfer Date no structural or other
material defects or damages in any Resort, whether latent (to the knowledge of
the Diamond Resorts Entities or otherwise; and no Diamond Resorts Entity has
received on the Closing Date or any Transfer Date notice from any insurance
company or bonding company of any defects or inadequacies in any Resort, or any
part hereof, which would materially adversely affect the insurability of the
same or cause the imposition of extraordinary premiums or charges thereon or of
any termination or threatened termination of any policy of insurance or bond.
(k)    Boundaries. All of the improvements which were included in determining
the appraised value of each Resort lie wholly within the boundaries and building
restriction lines of such Resort, and no improvements on adjoining properties
encroach upon such Resort, and no easements or other encumbrances upon the
applicable Resort encroach upon any of the improvements, so as to affect the
value or marketability of the applicable Resort except those which are insured
against by a title insurance policy.
(l)    Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable legal requirements currently in effect in connection
with the transfer of any Timeshare Property to the applicable Obligor have been
paid.
(m)    Illegal Activity.    No portion of any Timeshare Property has been or
will be purchased with proceeds of any illegal activity.
(n)    Embargoed Person. None of the funds or other assets of any Diamond
Resorts Entity constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject to

Schedule II-3
KL2 2882246.3

--------------------------------------------------------------------------------




trade restrictions under U.S. law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. I et seq., and any executive orders
or regulations promulgated thereunder with the result that the investment in any
Diamond Resorts Entity (whether directly or indirectly), is prohibited by law or
the Notes issued by the Issuer are in violation of law (“Embargoed Person”). No
Embargoed Person has any interest of any nature whatsoever in any Diamond
Resorts Entity with the result that the investment in any Diamond Resorts Entity
(whether directly or indirectly), is prohibited by law or are in violation of
law. None of the funds of any Diamond Resorts Entity have been derived from any
unlawful activity with the result that the investment in any Diamond Resorts
Entity (whether directly or indirectly), is prohibited by law or is in violation
of law.
(o)    Management Agreements. Each Resort Association which a Diamond Resorts
Entity or its Affiliate currently manages was duly organized and is validly
existing. Each agreement to which a Diamond Resorts Entity or an Affiliate
thereof is a party, pursuant to which management services are currently being
performed with respect to a Resort (each, a “Management Agreement”), is in full
force and effect. The applicable Diamond Resorts Entity or an Affiliate thereof
has performed in all material respects all of its obligations under each such
Management Agreement.
(p)    Insurance. Each Resort which is currently managed by a Diamond Resorts
Entity or an Affiliate thereof is insured through the applicable Resort
Association if there is one, and if not, through a Diamond Resorts Entity, in
the event of fire or other casualty for the full replacement value thereof, and
in the event that the Timeshare Properties should suffer any loss covered by
casualty or other insurance, upon receipt of any Insurance Proceeds, the
Associations, or a Diamond Resorts Entity, are required, during the time such
Timeshare Properties are covered by such insurance, under the applicable
governing instruments either to repair or rebuild the portions of the applicable
Resorts or to pay such proceeds to the holders of any Mortgages secured by a
timeshare estate in the portions of the applicable Resorts. Each Resort in the
United States which is currently managed by a Diamond Resorts Entity or an
Affiliate thereof and which is located in a designated flood plain maintains
flood insurance in an amount not less than the maximum level available under the
National Flood Insurance Program.
(q)    Litigation. No action, suit, proceeding or investigation is pending or,
to the best of the knowledge of any Representing Party, threatened against any
Resort Association or any Resort which is currently managed by a Diamond Resorts
Entity or an Affiliate thereof that, if adversely determined, would have a
material adverse impact on the Resorts, the Timeshare Property or the value of
the Notes.



Schedule II-4
KL2 2882246.3

--------------------------------------------------------------------------------




Schedule III (II(a)(ii))
Marketing by States and Countries
Name of Resort
Location of Sales1,2,3, 5
If Points Based, Owner of Real Property Rights
Bell Rock Inn
No on-site sales
Premiere Vacation Collection Owners Association, Inc.
Bent Creek Golf Village
Sevier County, TN; DRUSC location
First American Trust, FSB, as Trustee
Cabo Azul Resort
The Carriage House
Baja California Sur, Mexico
No on-site sales;
PVC Location
DPM Acquisition Mexico, S. de R.L de C.V.
Premiere Vacation Collection Owners Association, Inc.
Cedar Breaks Lodge and Spa
Celebrity House
Cypress Pointe I
Iron County, UT;
DRUSC location
No on-site sales;
PVC location
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Premiere Vacation Collection Owners Association, Inc.
First American Trust, FSB, as Trustee
Cypress Pointe II
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Daytona Beach Regency
Volusia County, FL;
DRUSC location
First American Trust, FSB, as Trustee
Desert Paradise Resort
Clark County, NV;
DRUSC location
First American Trust, FSB, as Trustee
Desert Isle of Palm Springs
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Dunes Village Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Flamingo Beach Resort & Villas
St. Maarten,
DRUSC location
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
Grand Beach I
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Grand Beach II
Orange County, FL; DRUSC location
First American Trust, FSB, as Trustee
Greensprings Vacation Resort
James City County, VA; DRUSC location
First American Trust, FSB, as Trustee
The Historic Crag’s Lodge
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.


Schedule III-1
KL2 2882246.3

--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3, 5
If Points Based, Owner of Real Property Rights
The Historic Powhatan Resort
James City County, VA; DRUSC location
First American Trust, FSB, as Trustee
Island Links
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Ka’anapali Beach
Maui, HI; DRHC location
First American Trust, FSB, as Trustee
Kohl’s Ranch Lodge
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Lake Tahoe Vacation Resort
El Dorado County, CA; DRUSC and DRCC locations
First American Trust, FSB, as Trustee
London Bridge Resort
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Los Abrigados Resort
and Spa
Yavapai County, AZ;
PVC location
Premiere Vacation Collection Owners Association, Inc.
Mystic Dunes Resort
Osceola County, FL; DRUSC location
First American Trust, FSB, as Trustee
Palm Canyon Resort and Spa
Riverside County, CA
DRUSC location
First American Trust, FSB, as Trustee
The Point at Poipu
Kauai, HI; DRHC location
First American Trust, FSB, as Trustee
Polo Towers Suites
Clark County, Nevada; DRUSC and DRCC Locations4
First American Trust, FSB, as Trustee
Polynesian Isles
No on-site sales;
DRUSC Location
First American Trust, FSB, as Trustee
Rancho Mañana Resort
No on-site sales
PVC location
Premiere Vacation Collection Owners Association, Inc.
PVC at The Roundhouse Resort
No on-site sales;
PVC location
Premiere Vacation Collection Owners Association, Inc.
The Ridge on Sedona Golf
Yavapai County, AZ; DRUSC location
First American Trust, FSB, as Trustee
Ridge Pointe
No on-site sales;
DRUSC Location
First American Trust, FSB, as Trustee
Riviera Beach Resort and Spa
Orange County, CA
DRUSC Location
First American Trust, FSB, as Trustee
Riviera Oaks Resort and Racquet Club
San Diego County, CA
DRUSC Location
First American Trust, FSB, as Trustee
Riviera Shores Resort
No on-site sales
DRUSC Location
First American Trust, FSB, as Trustee


Schedule III-2
KL2 2882246.3

--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3, 5
If Points Based, Owner of Real Property Rights
The Roundhouse Resort
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.
Royal Palm Beach
No on-site sales;
DRUSC location
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
San Luis Bay Inn
San Luis Obispo County, CA; DRUSC and DRCC locations
First American Trust, FSB, as Trustee
Scottsdale Camelback Resort
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.
Scottsdale Links Resort
No on-site sales; DRUSC location
First American Trust, FSB, as Trustee
Scottsdale Villa Mirage
Maricopa County, AZ; DRUSC location
First American Trust, FSB, as Trustee
Sea of Cortez Beach Club
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.
Sedona Springs
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Sedona Summit
Yavapai County, AZ; DRUSC, DRHC, & DRCC locations
First American Trust, FSB, as Trustee
The Suites at Fall Creek
Taney County, MO; DRUSC locations
First American Trust, FSB, as Trustee
Tahoe Beach & Ski Club
No on-site sales;
DRUSC & DRCC Locations
First American Trust, FSB, as Trustee
Tahoe Seasons Resort
No on-site sales
DRUSC Location
First American Trust, FSB, as Trustee
Varsity Clubs of America – South Bend
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.
Varsity Clubs of America – Tucson
No on-site sales;
PVC Location
Premiere Vacation Collection Owners Association, Inc.
Villas at Poco Diablo
No on-site sales;
DRUSC location
First American Trust, FSB, as Trustee
Villas at Polo Towers
Clark County, NV;
DRUSC and DRHC locations4
First American Trust, FSB, as Trustee
Villas de Santa Fe
No on-site sales;
DRUSC locations
First American Trust, FSB, as Trustee
Villas of Sedona
No on-site sales; DRUSC locations
First American Trust, FSB, as Trustee



1    Diamond Resorts U.S. Collection (“DRUSC”) memberships are currently sold at
sales centers located in the following states: Arizona, California, Florida,
Missouri, Nevada, Tennessee, Utah, Virginia, and St. Maarten, N.A. (collectively
referred to as “DRUSC

Schedule III-3
KL2 2882246.3

--------------------------------------------------------------------------------




locations”). DRUSC is registered, or exempt from registration or other
regulations, to market or sell memberships in all 50 United States except:
Hawaii, Idaho, Nebraska, and West Virginia.
2    Diamond Resorts Hawaii Collection (“DRHC”) memberships are currently sold
at sales centers located in Hawaii (collectively referred to as “DRHC
locations”). DRHC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Delaware, Florida, Georgia, Hawaii, Kansas, Maine,
Massachusetts, Michigan, Missouri, Nevada, New Mexico, North Carolina, North
Dakota, Ohio, Oklahoma, Pennsylvania, Texas, Vermont, Washington, Wisconsin, and
Wyoming.
3    Diamond Resorts California Collection (“DRCC”) memberships are not actively
sold, however, are legally able to be sold at sales centers located in the
following states: Arizona, California, and Nevada (collectively referred to as
“DRCC locations”). DRCC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Delaware, Georgia, Kansas, Maine, Massachusetts, Missouri,
Nevada, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Vermont, Washington, Wisconsin and Wyoming.
4    This timeshare plan is registered for sale in Nevada, and some intervals
are held by Diamond Resorts Polo Development, LLC.
5    Premiere Vacation Collection (“PVC”) memberships are not actively sold,
however are legally able to be sold at sales centers in Arizona. PVC is
registered, or exempt from registration or other regulations, to market or sell
memberships in the following states: Alaska, Arizona, Colorado, Delaware,
Georgia, Illinois, Indiana, Kansas, Maine, Massachusetts, Michigan, Missouri,
Nevada, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania,
Texas, Utah, Vermont, Wisconsin and Wyoming.



Schedule III-4
KL2 2882246.3

--------------------------------------------------------------------------------




Schedule III (II(j))

Physical Condition
The Developer was not the developer of the Poipu Point condominium (completed in
1993); the Ka’anapali Beach Vacation Resort (completed in 1988); or The Villas
at Polo Towers (completed in 2006). As a result, the Association does not hold
any warranties, express or implied, on the Collection accommodations or the
component sites. The resort interests were conveyed to the Trustee “as is.”
Ka’anapali Beach Resort
A lawsuit alleging a construction defect by the manufacturer of the rooftop
space frame was filed by the Company or one or more of its affiliates (the
“Developer”) in its pursuit to help the association in the matter of determining
whether there are any grounds to seek relief against the manufacturer of said
space frame. Settlement in the amount of $2.465 million has been reached with
the three defendants and the case has been dismissed. The rooftop space frame is
be replaced beginning in November 2014. This is expected to be approximately $5
million, nine month project, to be completed in the third quarter of 2015. This
estimate is approximate only and could change in the future due to unforeseen
events, inclement weather, and other events that are beyond the control of the
Developer or the contractor.
The Point at Poipu
The exterior walls of all buildings in The Point at Poipu condominium have
experienced damage due to water intrusion. The Board of Directors of the
condominium association for The Point at Poipu (“Poipu Condominium Board”) had a
study performed to determine the scope and extent of the damage and the cost of
any necessary repair work. Based on the results of such study, the Poipu
Condominium Board initiated a water intrusion assessment to pay for the repair
work (“Water Intrusion Assessment”). The Developer agreed that it would pay for
such Water Instrusion Assessments relative to certain Points purchased by owners
on and subsequent to January 30,2011, including any Points purchased on and
subsequent to the last Revision Date on page 1 of the Hawaii Disclosure
Statement purchasers receive, however, the Developer is not assuming
responsibility for the payment of any other assessment made to Collection
Members in the future that are unrelated to the repair of such water intrusion
damage at The Point at Poipu condominium. Construction work to repair the damage
has commenced in 2012, with an estimated completion date of July, 2017. These
dates and construction timeframe estimates are approximate only and could change
in the future due to unforeseen events, inclement weather, and other events that
are beyond the control of the Poipu Condominium Board. In order to conduct the
necessary repair work, the Poipu Condominium Board anticipates that only one
building at a time will be completely closed off from occupancy. Each building
takes on average about six (6) months to complete the repair work. The Developer
will endeavor to work with the Poipu Condominium Board to see that repair work
is conducted in manner that will not materially impair the operation of the
Project and will minimize the impact of the ability of the owners to obtain a
reservation.

Schedule III-5
KL2 2882246.3

--------------------------------------------------------------------------------




Lake Tahoe Vacation Resort
Numerous instances of improper installation or construction techniques by the
contractor have been discovered at Lake Tahoe Vacation Resort. These
construction defects have resulted or may result in some structural defects,
including water intrusion in the roof and the parking garage and in the
bathrooms and exterior walls of a significant number of units at the resort. In
order to secure the correction of these defects, the Developer filed an action
against the contractor seeking repairs and in some instances replacement of
physical components of the resort and correction of the effects of any resulting
defects and/or water intrusion. This action settled for $25 million. The repairs
are underway at the resort and are anticipated to be completed in 2015. The use
of the affected units may be temporarily interrupted during the course of making
the repairs.
All or portions of the Lake Tahoe Vacation Resort are located within a Very High
Fire Hazard Severity Zone. Prospective purchasers are provided with a separate
disclosure document required under California Government Code Section 51183.5.
San Luis Bay Inn
All or portions of the San Luis Bay Inn resort are located within a Special
Flood Hazard Area, as designated by the Federal Emergency Management Agency.
Prospective purchasers are provided with a separate disclosure document required
under California Government Code Section 8589.3.
The resort also lies within an Area of Potential Flooding as shown on an
inundation map. Purchasers are provided with a separate disclosure document
required under California Government Code Section 8589.4.
The resort is also located within five (5) miles of the Diablo Canyon nuclear
power plant. It is within the basic emergency planning zone, the area
surrounding each of California’s nuclear power plants, in which both state and
federal governments require planning to protect the public in the unlikely event
of a serious accident at the plant. Plans for public information and for a full
range of protective actions, including evacuation, have been developed by local
emergency services offices.
Scottsdale Links
There are currently ten (10) units dedicated to Diamond Resorts U.S. Collection
that are actually not available for guest use and points being sold against this
inventory are not supported because these units are being utilized for back
office operations. In the meantime, Diamond Resorts U.S. Collection Development,
LLC (the “DRUSC”) has used developer space to accommodate owner requests and
maintain the one-to-one property to points ratio required by law.
Desert Paradise
There are currently four (4) units at Desert Paradise Resort that are dedicated
to Diamond Resorts U.S. Collection that are actually not available for guest use
and points being sold against this inventory are not supported because these
units are being utilized for back office operations. In the

Schedule III-6
KL2 2882246.3

--------------------------------------------------------------------------------




meantime, DRUSC has used developer space to accommodate owner requests and
maintain the one-to-one property to points ratio required by law.
Cabo Azul Resort
In September 2014, Cabo Azul Resort and the surrounding area in Baja California,
Mexico were severely affected by the landfall of Hurricane Odile. The storm
damaged all six (6) buildings at the resort and the related amenities and other
facilities at the resort. The resort sustained various levels of structural and
cosmetic damage, including to both the interior and exterior of the resort
structures. The Developer continues to evaluate the extent and severity of the
damage, including related costs and the timeframe to complete any necessary
repairs. The entire resort is temporarily out of service, pending completion of
necessary repairs to both the resort and the infrastructure of the surrounding
area.



Schedule III-7
KL2 2882246.3

--------------------------------------------------------------------------------




Exhibit A

Schedule of Timeshare Loans






[Electronic Schedule of Timeshare Loans on file with Indenture Trustee]

A-1
KL2 2882246.3

--------------------------------------------------------------------------------




Exhibit B
Form of Timeshare Loan Transfer Certificate
TRANSFER OF TIMESHARE LOANS
PURSUANT TO
PURCHASE AGREEMENT
DIAMOND RESORTS DEPOSITOR 2008 LLC
This TRANSFER OF TIMESHARE LOANS (this “Subsequent Transfer Certificate”), dated
_________________, 201_, is acknowledged by Diamond Resorts Finance Holding
Company, a Delaware corporation (the “Seller”) and Diamond Resorts Depositor
2008 LLC, a Delaware limited liability company (the “Depositor”). Capitalized
terms not defined herein shall have the meanings assigned to them in or
incorporated by reference in that certain Fourth Amended and Restated Purchase
Agreement, dated as of January 30, 2015, by and between the Seller, as seller
and the Depositor, as purchaser (the “Purchase Agreement”).
The Seller, concurrently with the execution and delivery hereof, does hereby
sell, transfer, assign and grant to the Depositor, pursuant to Section 2(a) of
the Purchase Agreement, and the Depositor does hereby purchase and accept such
transfer, assignment and grant, all right, title and interest of the Seller in
and to (i) the Timeshare Loans listed on the Schedule of Timeshare Loans
attached as Exhibit A to the Purchase Agreement and amended in regard to the
Subsequent Timeshare Loans on the date hereof and (ii) the other Conveyed
Timeshare Property related to such Timeshare Loans.
This Transfer Certificate sets forth the following additional terms applicable
to the Purchase Agreement in connection with this transfer of the Timeshare
Loans:
Section 1    Definitions
”Transfer Date” means ______________, 201_.
“Cut-Off Date” means the close of business on _______________, 201_.
Section 2    Ratification of Agreement. As supplemented by this Transfer
Certificate, the Purchase Agreement is in all respects ratified and confirmed
and, as so supplemented by this Transfer Certificate, shall be read, taken and
construed as one and the same instrument.
Section 3    Governing Law. This Transfer Certificate shall be governed by, and
construed in accordance with, the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law).

B-1
KL2 2882246.3

--------------------------------------------------------------------------------




Section 4    Counterparts. This Transfer Certificate may be executed in two
counterpart copies, which copies taken together shall constitute one instrument.
[Signatures on next page]

B-2
KL2 2882246.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Depositor have caused this Transfer
Certificate to be duly executed by their respective officers thereto duly
authorized as of the date and year first above written.
SELLER:

DIAMOND RESORTS FINANCE HOLDING COMPANY



By:    ________________________________________
    Name:
    Title:
Acknowledged and Agreed:

DEPOSITOR:

DIAMOND RESORTS DEPOSITOR 2008 LLC



By:    ________________________________________
    Name:
    Title:



B-3
KL2 2882246.3

--------------------------------------------------------------------------------




Exhibit C

Form Of Lost Note Affidavit
STATE OF ___________
COUNTY OF _________
______________ (“Affiant”), on behalf of and as _________________ of Diamond
Resorts Finance Holding Company, a Delaware corporation (the “Seller”), being
duly sworn, deposes and says:
1.    This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section 7(n) of the Fourth Amended and Restated Purchase Agreement (the
“Agreement”), dated as of January 30, 2015 by and between the Seller and Diamond
Resorts Depositor 2008 LLC, a Delaware limited liability company, as the
purchaser. Unless otherwise defined herein, capitalized terms have the meanings
ascribed to such terms in the Agreement.
2.    That ____________________________________________ has issued an [Obligor
Note][Right-to-Use Agreement] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the “Original
Note”)] [(the “Original Agreement”)] to ______________________.
3.    The [Original Note][Original Agreement] has been lost, destroyed, or
stolen so that it cannot be found or produced, and the Seller has not endorsed,
assigned, sold, pledged, hypothecated, negotiated or otherwise transferred the
[Original Note][Original Agreement] or an interest therein.
4.    That the Seller has made a diligent effort to find the [Original
Note][Original Agreement].
5.    It is understood by the Seller that if the [Original Note][Original
Agreement] is found, that it will surrender said [Original Note][Original
Agreement] to the Custodian or its permitted successors and assigns for
cancellation.
___________________________________
The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as _______________________ of Diamond
Resorts Finance Holding Company, who is personally known to me or who has
produced ____________________ as identification and who did take an Oath.
___________________________________
(AFFIX NOTARIAL SEAL)    Notary Public, State of __________
(Name)
Commission Number: _________________    My Commission Expires:

C-1
KL2 2882246.3

--------------------------------------------------------------------------------







C-2
KL2 2882246.3

--------------------------------------------------------------------------------




Exhibit D
Credit Underwriting
EFFECTIVE 9/1/2014
DIAMOND RESORTS INTERNATIONAL®
LOYALTY CREDIT UNDERWRITING/SALES PROGRAM
 
 
 
*INTEREST RATE % (BASED ON LOYALTY LEVEL OF PURCHASE)
FICO TIER
FICO SCORE
DOWN PAYMENT
STANDARD
WELCOME TO DIAMOND (4K)
SILVER (15K)
GOLD (30K)
PLATINUM (50K)
TERM (MONTHS)
Tier 1
>800
 
 
 
 
 
 
 
Tier 2
700 - 799
10% - 19.99%
17.99
17.99
15.99
13.99
12.99
120
Tier 3
650 - 699
20%+
16.99
15.99
13.99
11.99
11.99
120
Tier 4
600 - 649
15% - 19.99%
17.99


17.99


15.99


13.99


12.99
120
20%+
16.99
15.99
13.99
12.99
12.99
120
Tier 5
575 - 599
30%
17.99
17.99
17.99
17.99
17.99
120
Tier 6
525 - 574
50%
17.99
17.99
17.99
17.99
17.99
120
Tier 7
<525
100%
n/a
n/a
n/a
n/a
n/a
n/a




D-1
KL2 2882246.3